TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-97-00283-CV






In the Matter of B. R.







FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT


NO. J-14,934, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING 







PER CURIAM


	On May 27, 1997, the Clerk's office marked "Received," but did not file the transcript in
this appeal.  The transcript was not filed because it did not show that the appeal was properly perfected. 
The appellant, a juvenile, had sought to perfect its appeal by filing a notice of appeal.  Under the rules of
appellate procedure then in effect, the juvenile must have perfected by filing a cost bond or substitute.  See,
e.g., former Tex. R. App. P. 40(a)(1); Brennan v. Court of Appeals, Fourteenth Dist., 444 S.W.2d
290, 292 (Tex. 1968); In the Matter of T.D.S., 810 S.W.2d 906, 907 (Tex. App.--San Antonio 1991,
writ denied).

	The Clerk wrote appellant on June 4, 1997, and again on September 25, 1997, offering
appellant the opportunity to amend by filing an appropriate perfecting instrument.  See Linwood v. NCNB
Tex., 885 S.W.2d 102 (Tex. 1994).  Appellant was advised that the Court had no jurisdiction in the
absence of a proper perfecting instrument.  Davies v. Massey, 561 S.W.2d 799, 801 (Tex. 1978). 
Appellant was also cautioned that the Court could dismiss on its own motion if it did not amend the notice
of appeal. See former Tex. R. App. P. 54(c); 60(a)(2).  Appellant has not responded to either letter.  The
appeal is dismissed.


Before Justices Powers, Aboussie and B. A. Smith

Dismissed for Want of Jurisdiction

Filed:   December 11, 1997

Do Not Publish